Citation Nr: 0302537	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  98-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
groin injury.

2.	Entitlement to service connection for a low back disorder.

(The issues of entitlement to service connection for a left 
knee injury and bilateral hearing loss will be the subjects 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
November 1958.

This appeal arises from an April 1997 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
service connection for a low back disorder. 

This appeal also stems from a January 1998 rating action that 
denied service connection for the residuals of a left knee 
injury.  The notice of disagreement was received in January 
1998.  The statement of the case was issued in February 1998. 
The veteran's substantive appeal was received in May 1998.

The January 1998 rating decision also denied service 
connection for the residuals of a groin injury and bilateral 
hearing loss.  A notice of disagreement with respect to those 
issues was received in May 1998.  The statement of the case 
was issued in June 1998.  The veteran's substantive appeal 
was received in September 1998.

On November 14, 2000, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2002).

In February 2001, these issues were remanded to the RO for 
further development.  That development having been completed 
as to the issues of service connection for a groin injury and 
a back disorder, they now return to the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for the residuals of a 
left knee injury and bilateral hearing loss, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.	The veteran suffered a partial urethral tear in service, 
however no medical evidence has been submitted linking any 
current genitourinary problem the veteran has to service

2.	The veteran suffered from several back strains and 
contusion in service that were acute and transitory; no 
medical evidence has been submitted linking the veteran's 
current back disability to service.


CONCLUSION OF LAW

1.	No genitourinary disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.	A low back disorder was neither incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed April 1997 and 
January 1998 rating actions, and were provided Statements of 
the Case dated February 1998 and June 1998, and Supplemental 
Statements of the Case dated October 1998 and September 2002, 
as well as Board Remands dated September 1999 and February 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded examinations during the course 
of this claim, dated June 1997 and May 2002.  The veteran 
received the benefit of a hearing at the RO in September 
1998, and before the Board in November 2000.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, 
even without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.


The Facts

Service medical records indicate that the veteran had several 
incidences of low back problems in service.  The veteran had 
paravertebral muscle strain in the lumbosacral region in 
March 1958.  He was further diagnosed with an acute 
paravertebral muscle strain of the lumbosacral spine in June 
1958, when a bomb bay door fell on his back.  In August 1958, 
he received a contusion to the lower back when he was thrown 
from his bed.  An X-ray report of June 1958 of the 
thoracolumbar spine showed spinabifida occulta at S1, and was 
otherwise normal.  The veteran received treatment at the time 
for each of these injuries, but received no ongoing treatment 
for any back disability.

In February 1958, the veteran had a partial tear of the 
urethra in service, which was treated conservatively.  

The report of the veteran's medical examination upon 
discharge from service, dated October 1958, showed no 
evidence of any back or genitourinary problems.

Many of the records received subsequent to service deal with 
disabilities not at issue in the present case, to include the 
veteran's cardiovascular problems.

In March 1996, the veteran was seen several times for 
physical therapy, for a lumbosacral sprain.

Private treatment records dated November 1996 show that the 
veteran at that time indicated that his back pain had 
improved, but he had continuing pain in his left testicle.  
The veteran was found to have some mild tenderness without 
obvious erythema in the left testicle.  The veteran was 
prescribed medication, sitz baths, and advised to wear a 
scrotal support.

The report of X-rays taken of the veteran's lumbar spine in 
June 1997 showed mild degenerative changes predominantly at 
the L5-S1 level.  

The veteran received a VA neurological examination for his 
back in June 1997.  The report of that examination indicates, 
in relevant part, that the veteran reported that he hurt his 
back in service 2 or 3 times, but that the most severe injury 
was in 1957 when a bomb bay door of an airplane fell and hit 
him in the lower back.  The examiner found that the veteran 
had chronic lumbosacral strain with no evidence of 
radiculopathy or neuropathy.

The veteran received a further VA examination in June 1997.  
The report of that examination indicates, in relevant part, 
that he had had pain in his lower back with some occasional 
numbness and weakness in his lower extremities since a bomb 
bay door fell on him in service.  He reported that he 
initially thought he was paralyzed, and was hospitalized for 
a period of time.  He indicated that he continued to have 
pain and occasional weakness in both legs.

Upon examination, the veteran was unable to cooperate well 
with the range of motion examination due to his pain and 
marked obesity.  He was able to forward flex to about 30 
degrees at which point he had back pain.  He extended to 10 
degrees laterally and could bend 10 degrees in each 
direction, all with pain.  Palpation of the spine revealed 
diffuse tenderness over the lumbar spine with no palpable 
paravertebral muscle spasm, although there was copious soft 
tissue in the area.  His neurological examination was 
difficult, especially with motor testing, as he had 
difficulty cooperating with motor testing due to pain in his 
back and legs.  He did appear to have at least 4-4+/5 
strength throughout, although strength testing was not 
reproducible and would occasionally be 5/5 and occasionally 
4+/5 in his muscle groups.  Straight leg raising was positive 
at about 30 degrees bilaterally for back and lower extremity 
pain.  The veteran was diagnosed with mechanical back pain, 
and possible spinal stenosis.  The examiner indicated that 
the examination was difficult to interpret with change in 
reflex from the right knee to the left, and diffuse motor 
difficulties.  The reviewer indicated that further radiologic 
studies would be necessary to delineate the problem.

A record dated March 1998 from a private physician indicated 
that the veteran had been a patient of his since 1988.  The 
examiner indicated that the veteran had gradually 
deteriorated in his general condition, to the point where he 
was now totally disabled per Social Security criteria.  The 
examiner indicated that the veteran  carried the diagnoses of 
asthma, congestive cardiomyopathy, chronic obstructive 
pulmonary disease status post lobectomy right lung, 
diverticulosis, and sleep apnea.  He had also had a left 
cataract removal and lens implant, and an umbilical 
herniorrhaphy.

The veteran received a hearing at the RO in September 1998.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported he suffered a groin injury when he 
was returning to base one night.  He indicated that his 
urethra tube was severed, and that a tube was inserted for 
several weeks to give his urethra tube a chance to heal.  The 
veteran indicated that he still had severe pain from that 
injury, and took medication for this.  The veteran also 
stated that he continued to have back problems.

The veteran received a hearing before the undersigned member 
of the Board at the RO in November 2000.  The transcript of 
that hearing indicates, in relevant part, that the veteran 
reported that he still had pain from his groin injury, and 
that he had scar tissue.  He reported that he had problems 
with swelling and pain every day.  He indicated that he had 
been told that he might have to have surgery to clean out 
scar tissue.

The veteran received a further VA examination in May 2002.  
The report of that examination indicates, in relevant part, 
that the claims file, including the veteran's medical history 
of lower back and groin injuries, was reviewed.  The veteran 
reported that he does not have any dysuria or hesitancy, but 
did have a poor stream.  He was not incontinent or impotent.  
He did not get urinary tract infections.  He noted a renal 
stone passed in 1985.  He did not require any catheterization 
or dilation.  He was noted to have had diabetes and chronic 
obstructive pulmonary disease (COPD) since 1990.  

As to the veteran's back, he indicated that he currently took 
several medications for back pain.  He reported pain when 
walking around or sitting, and relief when lying down. When 
he walks, he gets stiff.  He indicated that he could walk one 
to two miles a day.

Upon examination, both the testes were normal.  Spermatic 
cord and epididymis were palpable.  The penis was normal in 
size.  There was no ventral or inguinal hernia.  There was 
tenderness in the lumbosacral spine, S1 area.  Straight leg 
raising test was negative.  Reflexes were normal.  The 
veteran was able to bend and touch his toes.  There was no 
fixed deformity of the spine, and no postural abnormality.  
There were no muscle spasms, and no weakness or tenderness.  
X-rays of the veteran's spine showed degenerative changes in 
the lumbosacral spine and S1 area.  The examiner also noted 
the findings from a urine sample.  The veteran was found to 
have diabetes, essential hypertension, chronic degeneration 
of the lumbosacral spine at L5-S1, COPD, and osteoarthritis 
of the ankle.  The examiner indicated that the veteran's 
current urinary tract problem was not related to his injury 
in the army.  The examiner noted that, in service, the 
veteran had a partial urethral tear which was treated 
conservatively with Foley catheter and recovered well, as per 
the veteran.  The veteran's urine was clear, and did not show 
any hematuria.  The veteran was able to pass urine.  There 
was no need of dilation, and there was no stricture of the 
urethra after he had a partial tear of the urethra secondary 
to trauma.  As to the veteran's lower back, the examiner 
indicated that the veteran did have a back injury from bomb 
bay doors falling on him, but, at present, the degenerative 
changes were secondary to his age of 68, and not related to 
the injury he had on active duty.

An X-ray report of the veteran's lumbar spine dated in June 
2002 noted that the veteran's bones were demineralized.  
There was no misalignment.  There was marked narrowing of the 
L5-S1 disc space with a vacuum disc.  There was mild 
spondylosis.  No fracture or destructive lesion was seen, and 
the pedicles were intact.


The Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106 (West 1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a groin injury.  In this regard, the Board notes in 
particular the opinion contained in the veteran's most recent 
report of VA examination, dated May 2002, which found that 
the veteran's current urinary tract problem was not related 
to his injury in the army.  The Board also notes that there 
is very little evidence of record to indicate that the 
veteran currently suffers from any genitourinary problem.  In 
that regard, the only patient treatment records dealing with 
this are November 1996 outpatient treatment records noting 
mild tenderness without obvious erythema in the left 
testicle.  There is no indication that the veteran currently 
suffers from any problems related to his partial tear of the 
urethra in service.  With no evidence having been presented 
to show that the veteran currently suffers from any problems 
related to his partial tear of the urethra in service, the 
Board finds that the veteran's claim cannot be maintained.

Further, taking into account all relevant evidence, the Board 
finds that service connection is also not warranted for a low 
back disorder.  In this regard, the Board relies on the 
opinion of the veteran's May 2002 examiner, who found that 
the degenerative changes of the veteran's spine were 
secondary to his age, and not related to any injury he had on 
active duty.  Further, the Board also notes the fact that 
there are no records subsequent to service dated any earlier 
than 1996, almost 40 years after the veteran's separation 
from service, to indicate that the veteran received any 
treatment for any low back disorder.  While the Board does 
not dispute the fact that the veteran received several 
injuries to his back in service, the evidence of record tends 
to show that these injuries, consisting of contusions and 
muscle sprains, were acute and transitory, and resolved 
without residuals.  Therefore, with no medical evidence 
having been presented to link the veteran's current low back 
disability to service, the veteran's claim cannot be 
maintained.


ORDER

Entitlement to service connection for the residuals of a 
groin injury is denied.

Entitlement to service connection for a low back disorder is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

